UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4010


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ERIC V. WELLS, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:08-cr-00215-RLW-1)


Submitted:    May 18, 2009                  Decided:   June 12, 2009


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David R. Lett, Richmond, Virginia, for Appellant.    Dana J.
Boente, Acting United States Attorney, Michael A. Jagels,
Special Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eric V. Wells, Jr., appeals his conviction by a jury

of one count of possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (2006); and one count of

possession of marijuana, in violation of 21 U.S.C. § 844 (2006).

We affirm.

               Wells does not challenge the marijuana conviction on

appeal.    He argues only that the district court erred in denying

his motion for a judgment of acquittal on the gun charge because

the evidence was insufficient to sustain the jury’s verdict.

This court reviews de novo a district court’s denial of a motion

for a judgment of acquittal.                United States v. Alerre, 430 F.3d

681, 693 (4th Cir. 2005).              In conducting such a review, we are

obliged to sustain a guilty verdict if, viewing the evidence in

the    light    most   favorable      to    the    prosecution,       the   verdict   is

supported by substantial evidence.                  United States v. Burgos, 94

F.3d    849,    862    (4th    Cir.   1996)      (en    banc)   (citing     Glasser   v.

United    States,      315    U.S.    60,   80     (1942)).      We    have   “defined

‘substantial evidence’ as ‘evidence that a reasonable finder of

fact    could    accept       as   adequate       and   sufficient     to   support   a

conclusion of a defendant’s guilt beyond a reasonable doubt.’”

Alerre, 430 F.3d at 693 (quoting Burgos, 94 F.3d at 862).                             We

“must consider circumstantial as well as direct evidence, and

allow the government the benefit of all reasonable inferences

                                            2
from   the    facts      proven     to   those    sought     to   be    established.”

United States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982).

              In evaluating the sufficiency of the evidence, we do

not assess the credibility of the witnesses and assume that the

jury resolved all contradictions in the testimony in favor of

the Government.          United States v. Brooks, 524 F.3d 549, 563 (4th

Cir.), cert. denied, 129 S. Ct. 519 (2008).                       We “can reverse a

conviction on insufficiency grounds only when the prosecution’s

failure is clear.”             United States v. Moye, 454 F.3d 390, 394

(4th Cir. 2006) (en banc) (internal quotation marks and citation

omitted).

              In   order       to   establish      a    violation      of   18   U.S.C.

§ 922(g)(1),       the    Government      must     prove    the    defendant     was    a

convicted felon; he knowingly possessed the firearm; and the

firearm   traveled        in    interstate       commerce.        United    States     v.

Gallimore, 247 F.3d 134, 136 (4th Cir. 2001); United States v.

Langley, 62 F.3d 602, 606 (4th Cir. 1995) (en banc).                        Here, the

parties stipulated that Wells was a convicted felon and that the

firearm      had   the    requisite      interstate        commerce     nexus.       The

disputed issue, therefore, is whether the evidence established

that Wells possessed the firearm.                      Possession may be actual,

constructive, or joint.             Gallimore, 247 F.3d at 136-37.




                                           3
           At Wells’ trial, two officers testified they saw Wells

toss a gun to another man.            When the gun was recovered, the

officers identified it as the same gun they saw Wells discard.

Viewing   this    evidence     in   the       light   most    favorable   to   the

government, we conclude without difficulty that it provided an

ample basis to support the jury’s verdict.

           Accordingly, we affirm the district court’s judgment.

We   dispense    with   oral   argument       because   the    facts   and   legal

conclusions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                          4